PER CURIAM.
Appellant, Willie T. Burgess, appeals the summary denial of his rule 3.850 motion for post-conviction relief. Appellant alleged ineffective assistance of his trial counsel for failing to move to suppress his confession made to police after he was given defective Miranda1 warnings. In comparable cases, we have held that such a claim is legally sufficient. See Anthony v. State, 927 So.2d 1084 (Fla. 4th DCA 2006); Martelus v. State, 924 So.2d 881 (Fla. 4th DCA 2006); Stancle v. State, 917 So.2d 911 (Fla. 4th DCA 2005). We therefore reverse and remand either for the attachment of portions of the record con*120clusively refuting the claim or for an evi-dentiary hearing.

Reversed and Remanded.

FARMER, KLEIN and HAZOURI, JJ., concur.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).